Citation Nr: 0713523	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-40 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
traumatic blindness, right eye, with choriorentinitis.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran retired from active duty in February 1968 with 
nearly 21 years of service. 

This matter is on appeal from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  

On VA examination in October 2003, the examiner referenced 
mild renal insufficiency as secondary to hypertension.  If 
the veteran desires to pursue a claim on this issue, he 
should do so with specificity at the RO.  


FINDINGS OF FACT

1.  The veteran is blind in the right eye; visual acuity 
impairment in the left eye is correctable to 20/25.

2.  The veteran's diastolic blood pressure readings have not 
been predominantly more than 110; his systolic pressure has 
not been predominantly 200 or more.

3.  Cardiac hypertrophy is shown; however, the clinical 
evidence does not show a workload of between 3 and 5 METs 
(metabolic equivalent units) or an ejection fraction of 30 to 
50 percent. 

4.  By decision dated in November 1982, the RO denied the 
veteran's claim for diabetes mellitus; he did not appeal that 
decision and it became final.  

5.  The RO's November 1982 decision represents the last final 
disallowance of entitlement to service connection for 
diabetes mellitus.  

6.  Evidence received since the RO's November 1982 decision, 
which consists of the veteran's statements, VA clinical 
records, and private medical records, does not relate to a 
necessary unestablished fact or raise a reasonable 
possibility of substantiating the claim for diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
traumatic blindness, right eye, with choriorentinitis, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.75, 
4.80, 4.83, 4.83a, 4.84, 4.84a, Diagnostic Codes (DCs) 6005, 
6006, 6070 (2006).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.104, DC 7101 (2006).

3.  The criteria for a separate rating of 30 percent, but no 
more, for hypertensive heart disease have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.104, DC 7007 (2006).

4.  The evidence submitted since the RO's November 1982 
decision denying the claim for entitlement to service 
connection for diabetes mellitus is not new and material and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

I.  Entitlement to a Rating in Excess of 30 Percent for 
Traumatic Blindness, Right Eye, with Choriorentinitis

The Board will consider the veteran's eye disability, 
diagnosed as chorioretinitis, under DC 6005 for choriditis 
and DC 6006 for retinitis.  Both conditions are rated from 10 
to 100 percent under the criteria for impairment of visual 
acuity or field loss, pain, rest-requirements or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology, with 10 percent being 
the minimum rating during active pathology, applying only to 
the specific codes.  38 C.F.R. § 4.84a (2006).  In order to 
warrant a rating in excess of 30 percent under DC 6069, the 
best corrected visual acuity in the non-blind eye must be at 
a level of 20/50 or worse.  

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2006).  Combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80 
(2006); but see 38 C.F.R. § 3.383(a)(1) (2006).  

In the case, the evidence unequivocally reflects that the 
veteran is blind in the right eye; therefore, his rating will 
be based on consideration of his best corrected visual acuity 
in the left eye.  

In an October 2003 VA examination, the veteran's best 
corrected vision in the left eye was 20/25.  In the October 
2005 VA examination, the best corrected vision of the left 
eye was again reported as 20/25.  Outpatient records do not 
reflect a more severe level of visual acuity.  Considering 
total blindness in the right eye, and the best corrected 
visual acuity in the left eye of 20/25, and using the 
provisions of Table V, 38 C.F.R. § 4.84a, the level of visual 
acuity impairment provides for no more than a 30 percent 
rating under DCs 6060/6070.  

In addition, both examiners noted that visual field testing 
of the left eye was full, and neither reported evidence of 
pain, rest requirements, or episodic incapacity.  Based on 
the above evidence, the Board finds that a rating in excess 
of 30 percent is not warranted.

The Board notes that neither of the VA examiner's had the 
claims file to review at the time of the examination; 
however, the Board finds that a remand for additional testing 
is not warranted.  Specifically, the veteran's claim for an 
increased rating is based on the most current findings, which 
are reflected in two VA examinations.  

In addition, one examiner noted that the claims file needed 
to be reviewed in order to determine whether the veteran's 
right eye disability was related to remote ocular trauma.  
Since service connection has already been granted for 
blindness in the right eye so there is no need to further 
assess the etiology of the veteran's right eye disability.  
For those reasons, a remand is not warranted in this 
instance.




II.  Entitlement to a Rating in Excess of 10 Percent for 
Hypertension

Under DC 7101, a 10 percent evaluation will be assigned when 
hypertensive vascular disease is manifested by diastolic 
pressure predominantly 100 or more, or systolic pressure of 
160 or more, or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  If the diastolic 
pressure is predominantly 110 or more, or the systolic 
pressure is predominantly 200 or more, a 20 percent 
evaluation is assigned.  For a diastolic pressure 
predominantly 120 or more, a 40 percent evaluation is 
assigned.  For a diastolic pressure predominantly 130 or 
more, a 60 percent evaluation is assigned.

In this case, a review of the claims file reflects blood 
pressure readings in the 140-150/70-90 range, consistent with 
a 10 percent rating but no more.  As examples, in a November 
2002 outpatient treatment note, the veteran's blood pressure 
readings were 150/66 and 149/78.  In an October 2003 VA 
examination report, the blood pressure readings were 150/98, 
152/98, and 150/98.  In an October 2005 VA examination, blood 
pressure readings were 140/82, 146/80, and 140/80.  These 
representative blood pressure readings from the veteran's 
claims file are consistent with no more than a 10 percent 
disability rating.

As noted above, a 20 percent rating essentially requires 
diastolic pressures predominantly greater than 110 or 
systolic pressures predominantly greater than 200.  In this 
case, there is no evidence that the veteran's diastolic 
pressures have ever been greater than 110 on any occasion, 
nor have his systolic readings ever been greater than 200.  
Therefore, there is no basis for a 20 percent rating.

Nonetheless, the Board has also considered the provisions of 
DC 7007 for hypertensive heart disease and finds that the 
evidence supports the assignment of a separate rating.  It is 
noted that elevated diastolic readings are not listed as 
criteria for rating hypertensive heart disease.  See 38 
C.F.R. § 4.104, Diagnostic Code 7007.  Because the rating 
criteria do not overlap, a separate rating may be assigned.  
Accordingly, the Board will consider whether a separate 
rating is warranted for the veteran's hypertensive heart 
disease disability. 

Specifically, under DC 7007, a 30 percent evaluation may be 
assigned when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram or X-ray.  

In this case, two VA examinations have noted evidence of 
cardiac hypertrophy by X-ray.  Specifically, in the October 
2003 VA examination, the examiner diagnosed hypertension and 
related that a chest X-ray showed mild left ventricular 
hypertrophy "due to hypertension."  In the October 2005 VA 
examination report, a chest X-ray report reflected that the 
heart size was at the "upper limits of normal to mild 
cardiac enlargement."  Given that cardiac hypertrophy has 
been shown, a separate 30 percent rating is warranted.

However, the veteran is not entitled to a rating in excess of 
30 percent for hypertensive heart disease.  Under DC 7007, a 
60 percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

The evidence does not show, and both VA examinations make 
specific determinations, that the veteran is not shown to 
have congestive heart failure.  The October 2003 VA examiner 
reported "no CHF."  Similarly, an October 2005 chest X-ray 
report found "no evidence of heart failure."  In addition, 
the October 2003 examiner estimated the veteran's METs at 6-
8; the October 2005 examiner estimated the METs at 7-9.  
Neither of these estimates supports a separate rating in 
excess of 30 percent.  

Finally, it does not appear that the veteran's has undergone 
diagnostic testing to establish an ejection fraction.  
However, given the October 2003 examination report's 
characterization of his left ventricular hypertrophy as 
"mild" and the October 2005 examination report reflecting 
"mild" cardiac enlargement, the Board finds that the over-
all picture of the veteran's hypertensive heart disease does 
not warrant a remand for additional testing to establish an 
ejection fraction and, at this juncture, would unnecessarily 
delay resolution of this case is an octogenarian veteran.  

With respect to both claims for increased ratings, the Board 
has carefully reviewed the veteran's written statements that 
his disabilities are worse than currently evaluated.  His 
statements are probative of symptomatology.  However, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  

The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.  Therefore, 
based on a review of all the evidence of record, the Board 
finds that the now-current ratings are appropriate.  

The Board recognizes the VA's duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the veteran's service-connected disabilities 
warrant no more than the now currently-assigned ratings.

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Diabetes Mellitus

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in August 2003, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

Historically, the RO denied a claim for service connection 
for diabetes mellitus in November 1982 on the basis that 
service medical records did not show diabetes mellitus, and 
that diabetes mellitus was not diagnosed until March 1981.  
The veteran did not appeal this decision and it became final.   

In August 2003, the veteran sought to reopen a claim for, 
among other things, "Type 2 diabetes" and noted that he had 
been diagnosed with the condition at Madigan Army Medical 
Center.

Evidence submitted since the last final denial of entitlement 
to service connection for diabetes includes multiple private 
(Madigan) and VA clinical records on unrelated medical 
problems.  While new, these records are not relevant to the 
issue of service connection for diabetes mellitus.

Next, the medical evidence reflects on-going treatment for 
diabetes mellitus, including the need for insulin.  However, 
this evidence is not material as it does not provide 
probative information concerning the etiology of the 
veteran's diabetes.  Moreover, the evidence already 
established that the veteran had been diagnosed with 
diabetes, thus any new evidence referencing confirmation of a 
known fact is, necessarily, cumulative.   

Further, the Board has reviewed the various written 
statements submitted by the veteran.  In effect, he maintains 
that he was diagnosed with diabetes shortly after he was 
discharged from service and has no idea how he developed this 
disorder other than while in the service.  In fact, the 
evidence reflects that he was diagnosed with diabetes in 
1981, some 14 years after service separation.  In addition, 
his statements are duplicative of the same arguments that he 
has maintained all along.  A simple reiteration of the facts 
is not sufficient to reopen a previously denied claim.

Accordingly, the Board concludes that the veteran's written 
statements are not "new" and "material" to reopen his 
claim as required under the applicable statutory and 
regulatory provisions.  He is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as lay person, 
he is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

In sum, the Board finds that the additional evidence with 
respect to diabetes mellitus submitted since the November 
1982 decision is not new and material, does not raise a 
reasonable possibility of substantiating the veteran's claim, 
and does not warrant reopening of the claim of service 
connection.  Accordingly, the RO's November 1982 decision is 
final and the veteran's application to reopen is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  For the claim based on new and 
material evidence, VA must inform the veteran what evidence 
would be necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in September 2003 and 
September 2005.  He has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues related to an eye disability and hypertension 
were obtained in October 2003 and October 2005.  

With respect to a claim for diabetes mellitus based on new 
and material evidence, the veteran was asked to submit 
evidence to support a reopening of his claim.  His additional 
written statements and submissions have been associated with 
the claims file.  Moreover, a specific VA medical opinion is 
not needed to consider whether the veteran has submitted new 
and material evidence but, rather, the Board has reviewed all 
the medical evidence submitted to the claims file since the 
last final denial.  Therefore, the available medical evidence 
is sufficient for adequate determinations as to all the 
issues.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for an increased rating.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
increased rating and effective date for all the disabilities 
on appeal in correspondence dated in March 2006.  

Any questions as to the appropriate effective date to be 
assigned are moot as the claims have been denied.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.


ORDER

A rating in excess of 30 percent for traumatic blindness, 
right eye, with choriorentinitis is denied.

A rating in excess of 10 percent for hypertension is denied. 

A separate rating of 30 percent, but no more, for 
hypertensive heart disease is granted, subject to the law and 
regulations governing the payment of monetary benefits. 

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for diabetes mellitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


